STEINBERG, Judge,
concurring:
I agree that this case is controlled by, and must be dismissed pursuant to, the Court’s opinion in Scarborough v. West, 13 Vet.App. 530 (2000) (per curiam order), appeal docketed sub. nom. Scarborough v. Gober, No. 00-7172 (Fed.Cir. Aug. 30, 2000). See Bethea v. Derwinski, 2 Vet.App. 252, 254 (1992) (panel decisions constitute “binding precedent” unless overturned by en banc opinion of this Court or decision of Federal Circuit or Supreme Court).1 I write separately because I disagree with Scarborough.
The Scarborough opinion was appealed to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) prior to the Court’s action on the appellant’s June 21, 2000, motion for a full Court decision in that case, and, therefore, this Court did not have the opportunity to complete its review of the position taken by the panel in that case. See In re R. Greg Bailey, 11 Vet.App. 348, 349 (1998) (per curiam order) (filing of appeal to Federal Circuit divests this Court of jurisdiction). The' Court in Scarborough took what I consider to have been a restrictive interpretation of the Federal Circuit’s opinion in Bazalo v. West, 150 F.3d 1380 (Fed.Cir.1998)—namely stating that that opinion had “left intact” this Court’s holding in Bazalo v. Brown, 9 Vet.App. 304, 308-09 (1996), en banc review denied, 10 Vet.App. 154 (1997), that “the requirement that an applicant must allege, within the requisite 30-day time period, that VA’s actions lacked substantial justification is jurisdictional, and that an applicant may not amend a jurisdictionally defective application outside of that 30-day filing period.” Scarborough, 13 Vet.App. at 532 (emphasis added).
In my view, the Court in Scarborough misinterpreted the Federal Circuit’s Baza-lo v. West opinion, and, for the reasons set forth below, I believe that that precedent should be interpreted so as to permit the filing of a supplement to a timely application for attorney fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (EAJA). Permitting such supplementation of an otherwise timely EAJA application would enable the Court to exercise jurisdiction over the application at issue in the instant case. My reasons follow.
First, the Federal Circuit began its Bazalo v. West opinion by stating:
The sole question presented here is whether a timely filed EAJA application may be supplemented after the expiration of the thirty-day filing requirement of § 2412(d)(1)(B) to meet an additional requirement of the section such as “eligibility” by establishing that the applicant’s net worth did not exceed $2,000,000 at the time of the filing of the civil action. We hold that such amendment may be made as long as no prejudice to the government results.
Bazalo v. West, 150 F.3d at 1382 (emphasis added). Next, the Federal Circuit noted that the appellant “assert[ed] that the EAJA statute should be interpreted as requiring notice to the government that a veteran is seeking reasonable fees and expenses within the thirty-day time period, but allowing supplementation of the application to show the additional requirements that the veteran is a prevailing party, that the veteran is eligible for an award, that the government’s position is not substantially justified, or that the fees sought are supported by an itemized statement” and indicated that the appellant had provided citation to “an abundance of cases *211from other circuits that have allowed such supplementation of a timely filed EAJA application that was deficient in a requirement of § 2412(d)(1)(B).” Bazalo v. West, 150 F.3d at 1382 (emphasis added) (citing four federal decisions that it characterized as permitting such supplementation). Therefore, the Federal Circuit presented the issues in the case as including whether in general to permit supplementation of a timely EAJA application, even if the facts of that case presented only the issue of supplementation as to the eligibility requirement.
In setting forth its rationale for its decision to vacate a decision of this Court (Bazalo v. Brown, supra ) that had denied an appellant the right to supplement his EAJA application after the 30-day EAJA period, the Federal Circuit recognized that the filing of an application within the 30-day time limit “is a jurisdictional prerequisite to an award of attorney fees” under the EAJA, but also indicated that it had “not addressed ... whether any other requirement as set forth in the EAJA statute presents a jurisdictional prerequisite to an award of reasonable attorney fees and expenses.” Id. at 1383 (emphasis added). The Federal Circuit then expressly “agree[d] with” the opinion of the U.S. Court of Appeals for the Third Circuit in Dunn v. United States, 775 F.2d 99 (3d Cir.1985), which had allowed an EAJA applicant to supplement a deficient EAJA application after the 30-day period with information as to the specific amount of fees requested and an itemized-hours statement. Bazalo v. West, supra. Although the strict holding of Bazalo v. West deals only with the eligibility requirement, the Federal Circuit twice referred to the eligibility requirement as “allegedly jurisdictional”, before finding that it had been met on the facts there, by the mere assertion of “prevailing party” status. Ibid. Hence, I read the Federál Circuit’s endorsement of Dunn to have embraced a broader reading of Dunn than that applied by the Court in Scarborough, supra. The Federal Circuit stated: “We agree with the Third Circuit that while the time limitation should be strictly met, the content of the EAJA application should be accorded some flexibility ”, Bazalo v. West, supra (emphasis added), but did not indicate that that flexibility should be limited only as to the eligibility requirement.
In the instant case, the appellant filed within the 30-day EAJA period an application that stated that he was a prevailing party and sought a specific amount of fees and expenses. What the appellant did not do within that 30-day period was allege that the government’s position was not substantially justified. I cannot see any principled reason to distinguish, in the context of permitting the filing of a post 30-day supplement to an otherwise timely EAJA application, the requirement that an EAJA applicant allege that the government’s position was not substantially justified, from the requirement that an applicant show that he is eligible for EAJA fees, nor did the Court offer any such reason in Scarborough, supra. In both situations the Secretary is put on notice that the appellant seeks EAJA fees and, absent a showing of prejudice to the Secretary’s case, in both situations a supplemental filing should be permitted.
Thus, because I would take a broader and less restrictive view of the Federal Circuit’s opinion in Bazalo v. West, I would have voted for a full Court decision in Scarborough, supra, had the appellant not have appealed the case to the Federal Circuit before the Court acted on his motion for a full Court decision. Because I am bound by Scarborough, I am forced to concur with the result in this case. See Bethea, supra.

. Moreover, I also agree with the majority that the appellant failed to exercise due diligence in preparing his EAJA application.